COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Michael Wayne McIntosh v. The State of Texas

Appellate case number:   01-15-00109-CR

Trial court case number: 13-CR-3003

Trial court:             56th District Court of Galveston County

        On March 23, 2015, counsel for appellant filed a Notice of Dismissal of Appeal, which
we construe as a motion to dismiss. The motion is DENIED, without prejudice to refiling,
because it is not signed by the appellant. Pursuant to Texas Rule of Appellate Procedure
42.2(a), any voluntary motion to dismiss in a criminal case must be signed by the appellant and
his or her attorney.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: April 14, 2015